Title: To Alexander Hamilton from Thomas Parker, 16 September 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] September 16, 1799. “… I Really think that a Supply of money for the Troops is absolutely Essential. Many of the Soldiers are Becomeing Verry uneasy & Restless having been informed by the enemies to Government that they are to Receive no pay, and the Report Rediculous as It may appear gains Credit; especially as the officers have no money to advance them to Remove their Uneasiness & Reason without money has But little effect on such Characters.… Be pleased to Inform me how we are to be Supplied with Ammunition we have not a Supply at present even for the use of the Guards. We are not furnished with Bayonet Belts Scabbards or oil Rags & the Cartridge Boxes are Verry Clumsy & Indifferent. we have Received no further Supply of Coats or Vests Both which are much wanted. If the Information woud not be Improper I Should be pleased to be informed where It is probable we Shall be ordered to winter.…”
